         Case 1:20-cv-01293-JPC Document 255-1 Filed 04/16/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK




                                                          Case No. 1:20-cv-01293-JPC-JLC
IN RE LUCKIN COFFEE INC. SECURITIES
LITIGATION




                    LEAD PLAINTIFFS’ SUR-REPLY IN OPPOSITION
                TO UNDERWRITER DEFENDANTS’ MOTION TO DISMISS
                  THE CONSOLIDATED CLASS ACTION COMPLAINT

        Lead Plaintiffs Sjunde AP-Fonden (“AP7”) and Louisiana Sheriffs’ Pension & Relief Fund

(“Louisiana Sheriffs”) (together, “Lead Plaintiffs”) submit this sur-reply in opposition to the

Underwriter Defendants’ Motion to Dismiss the Consolidated Complaint.1

                                   PRELIMINARY STATEMENT

        Lead Plaintiffs have satisfied their burden in pleading that shares purchased by Louisiana

Sheriffs are traceable to the IPO and the SPO. Now, for the first time in connection with their reply

submission, the Underwriter Defendants invoke new and unreliable screenshot data from

Bloomberg regarding the number of shares Luckin purportedly had outstanding to argue that both

IPO and non-IPO shares were traded following the lock-up period. This tactic fails for multiple

reasons. First, the data is unreliable and disputed, and cannot be accepted for its truth, as a matter

of law, on this Rule 12(b)(6) motion. Second, even if accepted as reliable, at most the data shows

only that Luckin registered additional shares, not that any of those shares were actually traded


1
  The Underwriter Defendants are defined in ¶¶ 47-52 of the Consolidated Class Action Complaint (“CAC”). ECF
No. 150. Unless otherwise noted, citations to “¶__” are to the CAC; capitalized terms have the same meanings
ascribed to them in the CAC; internal quotation marks, citations and alterations are omitted in quotations; and
emphasis is added in quotations.
         Case 1:20-cv-01293-JPC Document 255-1 Filed 04/16/21 Page 2 of 8




following the lock-up period. Ultimately, by making this argument, the Underwriter Defendants

are asking the Court to (1) consider unreliable evidence not referenced or relied on in the CAC

concerning a disputed issue of fact, (2) resolve that disputed fact issue in their favor, and then (3)

draw an inference based on the resolution of that fact issue in their favor, all of which are obviously

impermissible on a motion to dismiss.

I.      THE PURPORTED DATA IS UNRELIABLE

        Under Fed. R. Evid. 201(b), courts may take judicial notice only of information that is

“generally known within the trial court’s territorial jurisdiction,” or information that “can be

accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”

In order for materials outside the CAC to be the basis for dismissal on a Rule 12(b)(6) motion,

there must be no dispute regarding the “accuracy of the document.” Faulkner v. Beer, 463 F.3d

130, 134 (2d Cir. 2006). “Because the effect of judicial notice is to deprive a party of the

opportunity to use rebuttal evidence, cross-examination, and argument to attack contrary evidence,

caution must be used in determining that a fact is beyond controversy under Rule 201(b).” Braun

v. United Recovery Sys., LP, 14 F. Supp. 3d 159, 164 (S.D.N.Y. 2014).

        Here, the data’s accuracy is undeterminable. Significantly, Bloomberg is not the primary

source of the information that the data purports to reflect. Instead, Bloomberg publishes

information derived from an unspecified third-party source, and the Underwriter Defendants fail

to provide any additional background for the source of the information or the accuracy of the data

they have submitted.2 Simply put, some screenshots of purported “data” from an unknown source,

whose reliability is disputed, cannot support dismissal as a matter of law at the pleading stage.


2
 In support of their argument that “such shares were available,” the Underwriter Defendants also cite the IPO and
SPO Registration Statements. ECF No. 253 at 4. However, neither Registration Statement states the number of ADSs
outstanding or whether any of those ADSs were the result of the conversions of unregistered pre-IPO shares, let alone
                                                         2
         Case 1:20-cv-01293-JPC Document 255-1 Filed 04/16/21 Page 3 of 8




         The Underwriter Defendants provide no support for the data’s reliability or suitability for

judicial notice. Instead, they rely on Joffee v. Lehman Bros., Inc., 2005 WL 1492101 (S.D.N.Y.

June 23, 2005), which simply states that “[a] district court may take judicial notice of well-

publicized stock prices.” ECF No. 253 at 5 n.4; see also Lehman Bros., 2005 WL 1492101 at 1*

n.2. Historical stock prices are not the issue here. Stock prices are generally appropriate for judicial

notice only because they “can be readily ascertained and those prices are not subject to reasonable

dispute”—the precise opposite of the situation at hand. ScripsAmerica, Inc. v. Ironridge Global

LLC, 119 F. Supp. 3d 1213, 1231 (C.D. Cal. 2015). The Underwriter Defendants do not cite a

single case that supports taking judicial notice of the number of ADSs outstanding or trading in

the market based on information reported by a third party, like Bloomberg. Unlike historical share

prices, the data is simply not “readily ascertained” and is currently a subject of dispute between

the Parties.

II.      THE PURPORTED DATA DOES NOT SHOW THAT ANY NON-IPO
         SHARES TRADED FOLLOWING THE LOCK-UP PERIOD

         Even if the data were sufficiently reliable, which it is not, it still would not support the

Underwriter Defendants’ argument. At best, the data shows that additional ADSs were registered

before the SPO, not that any of these ADSs were traded following the end of the lock-up period.3

This is a key distinction, as the Underwriter Defendants rest their argument on cases where shares

from multiple sources were indisputably trading at the time of plaintiff’s purchase. See In re Ariad

Pharms., Inc. Sec. Litig., 842 F.3d 744, 756 (1st Cir. 2016) (shares sold in multiple offerings prior



whether any such ADSs were actually traded. See IPO Registration statement at 171; SPO Registration Statement at
179. Thus, the Underwriter Defendants’ argument relies entirely on the accuracy of the data they submitted for the
first time on reply. Significantly, the Underwriter Defendants have not submitted any evidence from Luckin or the
Depositary of Luckin’s ADSs about whether any actual conversions of pre-IPO shares for ADSs took place.
3
  Lead Plaintiffs have searched for any evidence that insiders actually converted and sold their shares into the market
after the lock-up period expired, but to date have found no evidence of such trades.
                                                          3
        Case 1:20-cv-01293-JPC Document 255-1 Filed 04/16/21 Page 4 of 8




to plaintiff’s purchase); In re Century Aluminum Co. Sec. Litig., 729 F.3d 1104, 1106 (9th Cir.

2013) (same); De Vito v. Liquid Holdings Grp., Inc., 2018 WL 6891832, at *17 (D.N.J. Dec. 31,

2018) (same). Rather than supplying an appropriate source of information whose accuracy cannot

reasonably be questioned regarding the actual trading in Luckin’s ADSs, the information in the

data, if accepted as true, only alludes to the possibility of trading after the lock-up period. This is

not enough. See Perry v. Duoyuan Printing, Inc., 2013 WL 4505199, at *10-11 (S.D.N.Y. Aug.

22, 2013) (rejecting standing argument based on disclosure in prospectus that pre-IPO shares

would become “freely tradeable” after IPO).

       The Underwriter Defendants claim that Doherty v. Pivotal Software, Inc., 2019 WL

5864581 (N.D. Cal. Nov. 8, 2019) is “nearly identical,” but completely ignore that in Doherty, the

parties agreed that “GE sold 9,836,521 unregistered shares of Pivotal Class A common stock; this

meant . . . Class A common stock entered the market and comingled with IPO shares.” Id. at *8.

Here, the data at most shows that additional ADSs were outstanding, not that they were actually

sold or comingled with the IPO ADSs in the market.

       Further, allowing the mere possible existence of outstanding shares after a lock-up period,

absent evidence of actual trading in those shares, to shield the Underwriter Defendants from

liability would inappropriately “inoculate a corporation against nearly all potential Section 11

liability it might face for misstatements or omissions in its registration statement” by simply

including language about possible post lock-up trades in its prospectus. In re Snap Inc. Sec. Litig.,

334 F.R.D. 209, 224 (C.D. Cal. 2019) (rejecting standing argument based on actual sale of pre-

IPO shares pursuant to limited lock-up waiver). The consequences could inspire gamesmanship

during the IPO process, contrary to Section 11 of the Securities Act of 1933, which was “designed

to assure compliance with the disclosure provisions of the Act by imposing a stringent standard of
                                                  4
         Case 1:20-cv-01293-JPC Document 255-1 Filed 04/16/21 Page 5 of 8




liability on the parties who play a direct role in a registered offering.” Herman & MacLean v.

Huddleston, 459 U.S. 375, 381–82 (1983).

III.     THE UNDERWRITER DEFENDANTS CANNOT ASK THE COURT TO
         RESOLVE DISPUTED FACTUAL ISSUES AND DRAW INFERENCES IN
         THEIR FAVOR

         The Underwriter Defendants’ attempt to inject disputed evidence into the record regarding

whether non-IPO shares traded after the lock-up period is improper. It is well established on a

motion to dismiss that the court must “constru[e] the complaint liberally, accepting all factual

allegations in the complaint as true, and drawing all reasonable inferences in the plaintiff’s favor.”

Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). Even if the data is accurate, it

at best supports an inference that the outstanding ADSs may have been traded following the lock-

up period, not that they were traded. Making that inference would be improper at this stage.

         Importantly, the Underwriter Defendants may raise this argument following discovery,

when the Court has access to an accurate record of the ADSs outstanding and actually traded

following the lock-up period. “Should it become apparent after a full factual record is established

during discovery that [Lead Plaintiffs] cannot prove direct purchases from certain individual

underwriters, those underwriters will have the opportunity to seek judgment as a matter of law in

a motion for summary judgment.” In re MF Glob. Holdings Ltd. Sec. Litig., 982 F. Supp. 2d 277,

324 (S.D.N.Y. 2013). There is no need to rush forward with a decision here based solely on

unsubstantiated data drawn from a third party, particularly as accurate data regarding the

outstanding ADSs and ADS trades will become available through discovery.4


4
 Further, even if discovery does establish that Lead Plaintiffs cannot trace their purchases to the IPO, Lead Plaintiffs
may add additional named plaintiffs who purchased ADSs prior to the expiration of the lock-up period. See In re Gen.
Motors LLC Ignition Switch Litig., 2017 WL 5504531, at *1 (S.D.N.Y. Nov. 15, 2017) (“In general, when a certified
or putative class is left without adequate representation, courts hold that adding a new class representative is
appropriate, even required, to protect class interests.”) (citing In re Nat’l Austl. Bank Sec. Litig., 2006 WL 3844463,
                                                           5
         Case 1:20-cv-01293-JPC Document 255-1 Filed 04/16/21 Page 6 of 8




IV.      CONCLUSION

         For the reasons discussed above and in Lead Plaintiffs’ Memoranda of Law in Opposition

to Luckin and Underwriter Defendants’ Motions to Dismiss, the Court should deny the Motion.




 Dated: April 16, 2021                                        Respectfully submitted,

                                                              /s/ Salvatore J. Graziano
                                                              BERNSTEIN LITOWITZ BERGER
                                                                  & GROSSMANN LLP

                                                              Salvatore J. Graziano
                                                              John Rizio-Hamilton
                                                              Jai Chandrasekhar
                                                              Kate W. Aufses
                                                              1251 Avenue of the Americas
                                                              New York, New York 10020
                                                              Telephone: (212) 554-1400
                                                              Facsimile: (212) 554-1444
                                                              salvatore@blbglaw.com
                                                              johnr@blbglaw.com
                                                              jai@blbglaw.com
                                                              kate.aufses@blbglaw.com


                                                              KESSLER TOPAZ MELTZER
                                                              & CHECK, LLP

                                                              Sharan Nirmul
                                                              Gregory M. Castaldo
                                                              Richard A. Russo, Jr.
                                                              Lisa M. Port
                                                              Nathan A. Hasiuk
                                                              280 King of Prussia Road
                                                              Radnor, Pennsylvania 19087
                                                              Telephone: (610) 667-7706
                                                              Facsimile: (610) 667-7056


at *3 (S.D.N.Y. Nov. 8, 2006) (“[C]ourts not only may, but should, respond to the pre-certification mooting of a class
representative’s claims by permitting substitution of a new class representative.”) (emphasis in original).
                                                          6
Case 1:20-cv-01293-JPC Document 255-1 Filed 04/16/21 Page 7 of 8




                                   snirmul@ktmc.com
                                   gcastaldo@ktmc.com
                                   rrusso@ktmc.com
                                   llambport@ktmc.com
                                   nhasiuk@ktmc.com

                                   Counsel for Lead Plaintiffs Sjunde AP-Fonden
                                   and Louisiana Sheriffs’ Pension & Relief Fund
                                   and Lead Counsel for the Putative Class




                               7
        Case 1:20-cv-01293-JPC Document 255-1 Filed 04/16/21 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       On April 16, 2021, I caused the foregoing document to be filed with the Clerk of Court by

using the Court’s electronic filing system, which sent notice to all counsel of record.

                                                      /s/ Salvatore J. Graziano____________

                                                      Attorney for Lead Plaintiffs




                                                 8
